Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record, alone or in combination, fail to disclose or render obvious the amended claims filed on 6/3/2022.  The prior art of record has not taught either individually or in combination and together with all other claimed features “…responsive to the diverging control flow, trigger recompilation of the first code region: duplicate, as part of the recompilation, the identified code region into a second code region that is smaller than an original size of the first code region and that comprises the number of active channels…” as claimed in similar independent claims 1, 15, 19 and 24.
	The closest prior art of record Vaidya (PGPUB No. 2014/0181477, cited on IDS filed on 6/24/2021) and Kim (PGPUB No. 2015/0242210, cited on PTO-892 filed on 11/23/2021) in combination teach responsive to detecting diverging control flow, duplicating a code region into second code region that is smaller than an original size of the code region and that comprises the number of active channels.  For example, Vaidya discloses detecting that a number of active channels is below a predetermined threshold percentage and detecting whether a code region is impacted by control flow divergence.  While, Kim discloses in response to detecting a number of active lanes being below a threshold for a code region, duplicating the code region into a second code region using a compiler.  For example, the compiler of Kim generates two versions of a code region at compile time, and later uses branches or function pointers to access the duplicated second code region that is smaller than the original size of the code region.  However, neither reference teaches “triggering recompilation of the first code region” nor “duplicate, as part of the recompilation, the identified code region into a second code region that is smaller than an original size of the first code region and that comprises the number of active channels” as claimed in similar independent claims 1, 15, 19 and 24.  In fact, Kim teaches away from recompilation because both versions of the code are generated at compile time, and therefore recompilation does not need to occur in Kim.
Therefore, none of the prior art of record, individually or in combination, teach all the limitations of the claimed invention.  Furthermore, while some limitations may be broadly disclosed in the prior art of record, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 USC 103 have been overcome by the changes made in the amendment filed on 6/3/2022, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/           Primary Examiner, Art Unit 2183